Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.

Election/Restrictions
Claims 1, 6-10 and 15-19 are allowable. The restriction requirement between inventions of Species I (logistic interface based on reading the logistic waybill) and Species II (logistic interface based on calling a screenshot interface on the operation), as set forth in the Office action mailed on May 13, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of claims 3 and 12 is withdrawn. Claims 3 and 12, which required all the limitations of an allowable claim, previously withdrawn from consideration as a result of the restriction requirement, were canceled by applicant in the reply filed on April 7, 2021. The canceled, nonelected 
In view of the withdrawal of the restriction requirement as set forth above, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments 
Applicant arguments, see Remarks, filed April 7, 2021 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 1, 6-10 and 15-19 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Bogdan A. Zinchenko on June 14, 2021.
The application has been amended as follows: 
1.(currently amended) A logistics information display method, executed by an operating system via processing circuitry of a terminal on which a plurality of e-commerce clients are installed, each of the plurality of e-commerce clients being configured to display a logistics page, and the method comprising: 
acquiring, via the processing circuitry, first attribute information of a first activity running in a foreground; 
determining, via the processing circuitry, based on the first attribute information, whether a first user interface in the foreground is a logistics page any of the plurality of e-commerce clients: 
identifying, via the processing circuitry, in response to determining that the first user interface in the foreground is a logistics page of one of the plurality of e-commerce clients, a first logistics waybill identifier from the first activity, the e-commerce client to which the logistics page belongs being a first e-commerce client; 
calling, via the processing circuitry, a first logistics query interface in the operating system; 
acquiring, via the processing circuitry, through the first logistics query interface in the operating system, first logistics information corresponding to the first logistics waybill identifier, wherein the first logistics information indicates logistics progresses of a first item;  

determining, via the processing circuitry, based on the second attribute information, whether a second user interface in the foreground is a logistics page of any of the plurality of e-commerce clients, 
identifying, via the processing circuitry, in response to determining that the second user interface in the foreground is a logistics page of a second one of the plurality of e-commerce clients other than the first e-commerce client, a second logistics waybill identifier from the second activity, 
calling, via the processing circuitry, a second logistics query interface in the operating system, 
acquiring, via the processing circuitry, through the second logistics query interface in the operating system, second logistics information corresponding to the second logistics waybill identifier, wherein the second logistics information indicates logistics progresses of a second item, 
aggregating, via the processing circuitry, the first and second acquired logistics information of the plurality of items; and 
displaying, via the processing circuitry, the aggregated first and second logistics information in a preset display area provided by the operating system, wherein the preset display area does not belong to any of the plurality of  e-commerce clients, and is an area in a desktop bookmark or in a notification bar.  
2-5. (Canceled)  
first and second logistics information includes an overall logistics progress including at least one of being in transit, having been shipped, having 3Application No. 15/826,823difficulty in delivery, having been signed after reception, having been signed out, being in distribution and being returned, and 
wherein aggregating and displaying the first and second acquired logistics information includes: determining a priority level corresponding to the first and second logistics information based on a preset corresponding relationship including a corresponding relationship between the overall logistics progress and the priority level; 
determining a corresponding target display position of the logistics information in the preset display area based on the priority level, wherein at least two display positions in the preset display area are ranked in a descending order based on priority levels; and 
displaying the first and second logistics information at the corresponding target display position.  
7. (currently amended) The method of claim 1, further comprising: deleting the first and second logistics information from the preset display area when an overall logistics progress in the logistics information is one of having been shipped, having been signed after reception, having difficulty in delivery, and having been signed out and being returned, and wherein a time length for displaying the first and second logistics information in an aggregated manner reaches a preset time length threshold.  
8. (Currently amended) The method of claim 1, further comprising: outputting a prompting message when a logistics information aggregation function is not enabled, wherein the prompting message is configured to prompt a user to enable a logistics information aggregation function, wherein the logistics information aggregation function first and second logistics information into the preset display area and displaying the aggregated logistics information; receiving a start operation acting on the prompting message; and  enabling the first and second logistics information aggregation function when the start operation is received.  
9. (Currently amended) The method of claim 1, further comprising: receiving a viewing operation acting on an outputted prompting message, or receiving a viewing operation acting on an application to which the logistics information aggregation function belongs, wherein the logistics information aggregation function is a function of aggregating the first and second logistics information into the preset display area and displaying the first and second aggregated logistics information; 
displaying a setting page based on the viewing operation, wherein the setting page is configured to enable or disable the logistics information aggregation function; 
receiving a start operation acting on the setting page; and 
enabling the logistics information aggregation function when the start operation is received.  
10. (Currently Amended) A logistics information display device, applied to an operating system of a terminal on which a plurality of e-commerce clients are installed, each of the e-commerce clients being configured to display a logistics page, and the device comprising: a processor; 
a memory configured to store executable instructions executed by the processor, wherein the processor is configured to: acquire first attribute information of a first activity running in a foreground, determine, based on the first attribute information, whether a 
identify, in response to determining that the first user interface in the foreground is a logistics page of one of the plurality of e-commerce clients, a first logistics waybill identifier from the first activity, the one of plurality of e-commerce client to which the logistics page belongs being a first e-commerce client, 
call a first logistics query interface in the operating system; 
acquire, through the first logistics query interface in the operating system, first logistics information corresponding to the first logistics waybill identifier, wherein the first logistics information indicates logistics progresses of a first item: acquire second attribute information of a second activity running in the foreground; 
determine, based on the second attribute information, whether a second user interface in the foreground is a logistics page of any of the plurality of e-commerce clients, 
identify, in response to determining that the second user interface in the foreground is a logistics page of a second one of the plurality of e-commerce clients other than the first e-commerce client, a second logistics waybill identifier from the second activity, 
call a second logistics query interface in the operating system acquire, through the second logistics query interface in the operating system, second logistics information corresponding to the second logistics waybill identifier, wherein the second logistics information indicates logistics progresses of a second item; 
aggregate the acquired first and second logistics information of the plurality of items; and display the first and second aggregated logistics information in a preset display area provided by the operating system, wherein the preset display area does not belong 
11-14. (Canceled)  
15. (Currently amended) The device of claim 10, wherein the logistics information includes an overall logistics progress including at least one of being in transit, having been shipped, having difficulty in delivery, having been signed after reception, having been signed out, being in distribution and being returned, and wherein the processor is further configured to: determine a priority level corresponding to the logistics information based on a preset corresponding relationship including a corresponding relationship between the overall logistics progress and the priority level; determine a corresponding target display position of the first and second logistics information in the preset display area based on the priority level, wherein at least two display positions in the preset display area are ranked in a descending order based on priority levels; and display the first and second logistics information at the corresponding target display position.  
16. (currently amended) The device of claim 10, wherein the processor is further configured to: delete the logistics information from the preset display area when an overall logistics progress in the first and second logistics information is one of having been shipped, having been signed after reception, having difficulty in delivery, and having been signed out and being returned, and wherein a time length for displaying the first and second logistics information in an aggregated manner reaches a preset time length threshold.  
17. (currently amended) The device of claim 10, wherein the processor is further configured to: output a prompting message when the logistics information aggregation first and second logistics information into the preset display area and displaying the aggregated first and second logistics information; receiving a start operation acting on the prompting message; and enable the logistics information aggregation function when the start operation is received.  
18. (Currently amended) The device of claim 10, wherein the processor is further configured to: receive a viewing operation acting on an outputted prompting message, or receive a viewing operation acting on an application to which a logistics information aggregation function belongs, wherein the logistics information aggregation function is a function of aggregating the first and second logistics information into the preset display area and displaying the aggregated first and second logistics information; 
display a setting page based on the viewing operation received by the second receiving module, wherein the setting page is configured to enable or disable the logistics information aggregation function; 
receiving a start operation acting on the setting page; and 
enable the logistics information aggregation function when the start operation displayed by the page display module is received.  
19. (Currently Amended) A computer readable storage medium, applied to an operating system of a terminal on which a plurality of e-commerce clients are installed, each of the e-commerce clients being configured to display a logistics page, and the computer 
acquire first attribute information of a first activity running in a foreground; 
determine, based on the first attribute information, whether a first user interface in the foreground is a logistics page of any of the plurality of e-commerce clients, 
identify, in response to determining that the first user interface in the foreground is a logistics page of one of the plurality of e-commerce clients, a first logistics waybill identifier from the first activity, the one of the plurality of e-commerce client to which the logistics page belongs being a first e-commerce client: 
call a first logistics query interface in the operating system; 
acquire, through the first logistics query interface in the operating system, first logistics information corresponding to the logistics waybill identifier,  wherein the first logistics information indicates logistics progresses of a first item; 
acquire second attribute information of a second activity running in the foreground; 
determine, based on the second attribute information, whether a second user interface in the foreground is a logistics page of any of the plurality of e-commerce clients; 
identify, in response to determining that the second user interface in the foreground is a logistics page of a second one of the plurality of e-commerce clients other than the first e-commerce client, a second logistics waybill identifier from the second activity; 
call a second logistics query interface in the operating system 9Application No. 15/826,823 Reply to Office Action of February 11, 2021 
acquire, through the second logistics query interface in the operating system, second logistics information corresponding to the second logistics waybill identifier, wherein the second logistics information indicates logistics progresses of a second item; 
first and second acquired logistics information of the plurality of items; and 
display the first and second aggregated logistics information in a preset display area provided by the operating system, wherein the preset display area does not belong to any of the plurality of is e-commerce clients, and is an area in a desktop bookmark or in a notification bar.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Rademaker (U.S. Patent Application Publication No. 2012/0030133), Robbins (U.S. Patent Application Publication No. 2003/0182265) and Marimoto (U.S. Patent Application Publication No. 2002/0169689) as indicated in the February 11, 2021 final office action pages 7-15. 
The next closest prior art is “An Event-processing Architecture for an RFID based Logistics Monitoring System” Published by 5th European Workshop on RFID Systems and Technologies in 2009 discloses a method for monitoring logistics using an RFID. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-19.
“acquiring, via the processing circuitry, through the first logistics query interface in the operating system, first logistics information corresponding to the first logistics waybill identifier,  wherein the first logistics information indicates logistics progresses of a first item; acquiring, via the processing circuitry, second attribute information of a second activity running in the foreground;2Application No. 15/826,823 Reply to Office Action of February 11, 2021determining, via the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.